Citation Nr: 1000793	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-32 094	)	DATE
	)
	)


THE ISSUE

Whether the May 31, 1977, decision of the Board of Veterans' 
Appeals (Board) which denied entitlement to service 
connection for right eye amblyopia should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  



REPRESENTATION

Moving party represented by:  Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The moving party is a Veteran who had active military service 
from October 1974 to October 1975.  

This matter comes before the Board by way of an August 2005 
motion by the Veteran's representative requesting revision of 
the May 1977 Board decision, alleging that the decision was a 
product of CUE.

Notably, the Veteran's motion was previously before the Board 
in 2006.  In its August 2006 decision, the Board concluded 
that the May 1977 Board decision which had denied service 
connection for an eye disorder on the basis that the 
Veteran's eye disorder pre-existed service and was not 
aggravated during service did not contain CUE.  The Veteran 
appealed the decision of the Board to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In February 2009, the Court issued a Memorandum Decision 
affirming the portion of the Board's August 2006 decision 
which concluded that the 1977 Board decision did not contain 
CUE in finding that there was clear and unmistakable evidence 
that the Veteran's amblyopia pre-existed service.  However, 
the Court found that the Board did not provide adequate 
reasons or bases for its determination that the Board in 1977 
did not commit CUE in holding that the Veteran's amblyopia 
was not aggravated during service.  The Court vacated and 
remanded for further proceedings that specific portion of the 
August 2006 Board decision.  The case now returns to the 
Board following the Court's Memorandum Decision.   

Although the Board previously considered in its August 2006 
decision whether the May 1977 Board decision which denied 
service connection for an eye disorder should be revised or 
reversed on the grounds of CUE, the Court specifically found 
that the Veteran had limited his argument to discussion of 
his right eye amblyopia and had abandoned all issues and 
arguments regarding any other eye disorders noted in the 
record on appeal.  See Court Memorandum Decision, p. 1.  
Thus, in consideration of the Court's finding, the Board has 
recharacterized and considered the issue on appeal as 
reflected on the first page of the present decision.  



FINDING OF FACT

The Board's May 1977 decision was reasonably supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were either not considered or were misapplied.  



CONCLUSION OF LAW

The May 1977 Board decision which denied entitlement to 
service connection for right eye amblyopia does not contain 
CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 
3.105(a), 20.1400, 20.1403, 20.1404 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009). 

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist under the VCAA do not apply to 
allegations of clear and unmistakable error in prior 
decisions of the Board, because a CUE motion is not a claim 
or an appeal, but is a collateral attack upon a previous 
final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc); Simmons v. Principi, 17 Vet.App. 104, 109 
(2003).



II.  Applicable Statutes, Regulations, and Caselaw

A.  Clear and Unmistakable Error

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2009).

Such a motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy that 
requirement.  Motions which fail to comply with the 
regulatory requirements shall be dismissed, without prejudice 
to refiling.  38 C.F.R. § 20.1404(b); see Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400.  Section § 20.1403(a) provides that CUE 
is a very specific and rare kind of error.  It is the kind of 
error of fact or law which, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  See 38 C.F.R. § 
20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), 
citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law which 
existed when that decision was made.  To warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have an error in the Board's adjudication 
of the appeal that, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(b), (c); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following situations do not constitute CUE: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) VA failure to fulfill the 
duty to assist; (3) a disagreement as to how the facts were 
weighed or evaluated; and (e) the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the pertinent statute or regulation.  38 
C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 
7111 (West 2002).

B.  Service Connection (at the time of the May 1977 Board 
decision)

The pertinent law in 1977, as now, provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1976).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1976).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1976).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1976).

In general, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (1976).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) was amended effective May 
4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now 
codified at 38 C.F.R. § 3.304(b) (2009)).  The amended 
regulation requires that, before the presumption of soundness 
on entrance into active service may be rebutted, VA must show 
that the disability at issue pre-existed entry into service, 
and was not aggravated during service.  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003) and Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  

As noted above, a review for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  Consequently, although it appears, 
based upon the factual record, that our analysis as to the 
pending motion would reach the same result under either the 
new or the old regulatory language, CUE may not be found on 
the basis that, subsequent to the Board decision challenged, 
there has been a change in the language or interpretation of 
a pertinent statute or regulation.

III.  Factual background and Court decision

Prior to July 1994, decisions of the Board were issued by 
panels of three Members of the Board, generally consisting of 
two Law Members and one Medical Member, the latter a medical 
doctor.  That practice was changed by Public Law No. 103-271, 
§ 6(a) (July 1, 1994), which amended 38 U.S.C.A. § 7102 into 
its present form, authorizing the Chairman of the Board to 
assign an appeal to a single Veterans Law Judge for decision.  
See 38 C.F.R. § 19.3(a) (2009).

Evidence of record at the time of the May 1977 Board decision 
included the Veteran's service treatment records (STRs).  His 
entrance examination of September 1974 showed corrected 
visual acuity of 20/100 on the right; the left eye had normal 
visual acuity.  Amblyopia was noted in October 1974, the same 
month in which he entered active duty.  (Amblyopia is defined 
as impairment of vision without detectable organic lesion of 
the eye.  See Dorland's Illustrated Medical Dictionary, 30th 
ed.)  At the time of a September 1975 examination, he had 
corrected right eye visual acuity of 20/200, correctable to 
20/20 bilaterally.  The diagnoses were amblyopia and 
hyperopia.  The October 1975 separation examination showed 
20/200 visual acuity on the right and 20/20 on the left, 
which was correctable to 20/20 bilaterally.

VA outpatient treatment records showed that the Veteran was 
seen for amblyopia of the right eye in January 1976, and for 
allergic conjunctivitis in March 1976.  He was then examined 
by VA in June 1976.  The VA examination showed uncorrected 
visual acuity of 20/100 on the right and 20/20 on the left.  
Exotropia with amblyopia on the right was diagnosed.  
Additional VA outpatient treatment records revealed that in 
March 1975 his right eye visual acuity was 20/200, and vision 
was 20/20 on the left.  Amblyopia of the right eye was again 
diagnosed.

The May 1977 Board decision denied the Veteran's claim for 
service connection for an eye disorder.  The Board explained 
that, while no abnormalities of the eye were noted on the 
entrance examination, the Veteran had demonstrated a visual 
acuity of 20/100 at that time and amblyopia of the right eye 
was diagnosed shortly after entrance (approximately one month 
after entry).  His visual acuity on the right in March 1975 
was 20/200, as it still was at the time of his separation in 
October 1975. It was found that this evidence supported a 
finding that the Veteran had amblyopia with associated 
defective vision of the right eye, whether developmental or 
acquired, which had existed prior to his entry into service.  
It was further found that he had not experienced any 
superimposed disease or injury to the right eye during 
service.  The Board noted that a diagnosis of allergic 
conjunctivitis had not been made until March 1976, following 
his release from service.  It was therefore concluded that, 
given the absence of a superimposed disease or injury of the 
eyes, or of the existence of conjunctivitis in service, the 
Veteran's pre-existing amblyopia with defective vision had 
not been aggravated by service.

As noted above, in the February 2009 Memorandum Decision, the 
Court held that the 2006 Board decision had provided adequate 
reasons or bases for its conclusion that the 1977 Board 
decision did not commit CUE in finding that there was clear 
and unmistakable evidence in the record that the Veteran's 
amblyopia pre-existed service.  In so finding, the Court 
explained that the Board noted in 2006 that the 1977 Board 
decision had expressly weighed the evidence and determined 
that the Veteran's amblyopia existed prior to service based 
on the nature of amblyopia diagnosed shortly after entrance 
to service, the presence of a visual acuity of 20/100 in the 
right eye at service entrance, and the absence of any 
pertinent disease or trauma during the intervening period.  
The Court also explained that the Board, in 1977, was not 
prohibited from relying upon its own medical judgment to 
support its conclusion, noting that the Board's use of its 
own medical judgment provided by the Medical Member of the 
Board panel was common practice prior to the Court's decision 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

However, the Court further held that the Board did not 
provide adequate reasons or basis for its 2006 determination 
that the Board in 1977 had not committed CUE in holding that 
the Veteran's amblyopia was not aggravated in service.  The 
Court specifically noted that the 2006 Board decision did not 
explain or cite any medical evidence to show how a decrease 
in visual acuity from 20/100 at service entrance to 20/200 at 
separation amounted to a lack of worsening of the Veteran's 
condition, or to a worsening due only to the natural 
progression of the condition which existed at induction.  

In view of the foregoing, the Board will focus its analysis 
in the present decision only on the question of whether the 
May 1977 Board decision contained CUE in finding that the 
Veteran's pre-existing right eye amblyopia was not aggravated 
during service.

IV.  Analysis

After review of the record, the Board finds that there is no 
CUE in the May 1977 Board decision with respect to its 
finding on the question of whether the pre-existing right eye 
amblyopia was aggravated by service.  


In this regard, the Board notes that the May 1977 Board 
panel, consisting of two Law Members and a Medical Member of 
the Board, concluded that the Veteran's pre-existing right 
eye amblyopia was essentially a developmental defect.  
Although not expressly stated by the Board, it is clear from 
the Board's discussion that such a conclusion was made.  
First, the Board referred to the fact that the Veteran's 
amblyopia with associated defective vision of the eye 
"whether developmental or acquired" had existed prior to 
service.  Second, the Board noted that there was no objective 
evidence of a superimposed disease or injury which affected 
the disorder during service.  See, e.g., VAOPGCPREC 82-90 
(issued much later, in 1990).  Third, the Board concluded 
that amblyopia was not a disability under the law and cited 
to 38 C.F.R. § 4.9, which, in pertinent part, provided that 
mere congenital or developmental defects and refractive error 
of the eye are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes, 
in the Conclusion of Law portion of the decision.  It is 
therefore clear that the Board determined in 1977 that, in 
the absence of superimposed disease or injury showing 
additional or resultant disability, there was no evidence of 
aggravation of the Veteran's pre-existing right eye amblyopia 
because amblyopia alone was not a disability subject to 
service connection under the law.  The May 1977 Board panel's 
conclusion was reasonable in light of evidence then of record 
and the applicable statutory and regulatory provisions in 
existence at that time.   

In making the above determination herein, the Board has 
considered the Court's finding in its Memorandum Decision 
that the 2006 Board decision did not explain or cite any 
medical evidence to show how a decrease in visual acuity from 
20/100 at service entrance to 20/200 at separation amounted 
to a lack of worsening of the Veteran's condition or to a 
worsening due only to the natural progression of the 
condition which had existed at induction.  However, as 
explained by the Court on page 6 of its Memorandum Decision, 
the May 1977 Board was not prohibited from relying upon its 
own medical judgment to support its conclusion, which was 
commonly provided by the Medical Member of the Board panel, 
as the Board was organized at that time.  The May 1977 Board 
decision includes the signature of a physician (G.R.M., 
M.D.).  Thus, although no independent medical evidence was of 
record at the time of the May 1977 Board decision addressing 
whether the Veteran's decreased visual acuity was due to the 
natural progress of his pre-existing amblyopia, it was the 
Board's medical judgment that the Veteran's pre-existing 
amblyopia was not aggravated by active military service.  The 
Board was free to use its own medical judgment in making such 
a determination at the time of the May 1977 decision, and 
whether the articulation of its reasons or bases for applying 
that judgment may not meet present standards is not a basis 
for a CUE finding.

The Board acknowledges the contention of the appellant, cited 
by the Court in its Memorandum Decision, at page 4, that the 
Board in 1977 did not obtain medical opinion evidence to 
support its conclusion as to whether his visual acuity defect 
and his amblyopia were related; and the concern expressed by 
the Court in that same decision, at page 7, that the Board in 
1977 did not explain or cite medical evidence showing a lack 
of worsening of the eye disorder noted at induction.  We will 
not pretend to create medical evidence to fill that perceived 
gap in the Board's 1977 analysis.  Suffice it to say that, 
although the current law regarding VA's duty to assist in 
developing evidence was not in effect in 1977, see, e.g., 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006), it 
might have been helpful if the Board had obtained an outside 
medical opinion to assist it in its decision.  However, the 
Board did not do so, and, even if that inaction were held to 
be a violation of a "duty to assist," the Court has clearly 
held that a breach of the duty to assist cannot form a basis 
for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (VA's breach of duty to assist caused an incomplete 
record but not an incorrect record). 

The Board instead relied on the knowledge and judgment of its 
Medical Member on the panel which decided the 1977 appeal, 
which, as noted above, was the appropriate procedure under 
the law at that time.  In this regard, the Federal Circuit 
has also held that a failure of the duty to assist cannot 
constitute CUE, and that "grave procedural error" does not 
render a decision of VA non-final.  Cook v. Principi, 258 
F.3d 1311 (Fed. Cir. 2001).

In summary, for the reasons and bases expressed above, the 
Board finds that the May 1977 decision of the Board did not 
contain CUE.  Thus, the motion seeking revision or reversal 
of that decision must be denied.




ORDER

The motion to revise or reverse the Board's May 1977 decision 
on the basis of CUE is denied. 



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



